      Case 2:20-cv-00903-KJM-DB Document 37 Filed 03/10/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ESTATE OF ANTONIO THOMAS, et al.,                No. 2:20-cv-0903 KJM DB
12                       Plaintiffs,
13           v.                                        ORDER
14    COUNTY OF SACRAMENTO et al.,
15                       Defendants.
16

17          This matter came before the undersigned on March 5, 2021, for hearing of plaintiffs’

18   motion to compel and defendants’ motion for a protective order pursuant to Local Rule 302(c)(1).

19   (ECF No. 36.) Attorney Paul Masuhara appeared via Zoom on behalf of plaintiffs. Attorney Carl

20   Fessenden appeared via Zoom on behalf of defendants.

21          Plaintiffs seek to compel the production of documents “identified as ‘Antonio Thomas’s

22   custody file[.]’” (Pl.’s JS (ECF No. 34) at 2.) Defendants do “not object to the production” of the

23   requested discovery. (Defs.’ JS (ECF No. 35) at 3.) To the contrary, defendants agree that the

24   documents are discoverable and have already produced a responsive portion with redactions.

25   (Id.) As to the remainder of the documents, defendants assert they should be produced pursuant

26   to a protective order. (Id.) Plaintiffs’ oppose defendants’ request and seek an order directing

27   defendants to produce the responsive documents. (Pls.’ JS (ECF No. 34) at 4.)

28   ////
                                                       1
     Case 2:20-cv-00903-KJM-DB Document 37 Filed 03/10/21 Page 2 of 4


 1          “A party asserting good cause bears the burden, for each particular document it seeks to

 2   protect, of showing that specific prejudice or harm will result if no protective order is granted.”

 3   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1130 (9th Cir. 2003); see also In re

 4   Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417, 424 (9th Cir. 2011) (“The

 5   party opposing disclosure has the burden of proving ‘good cause,’ which requires a showing ‘that

 6   specific prejudice or harm will result’ if the protective order is not granted.”).

 7          “A demonstration of good cause embodies a showing (1) that the documents in question

 8   truly are confidential and (2) that disclosure of the documents would cause a ‘clearly defined and

 9   very serious injury.’” Traveler’s Ins. Co. v. Allied-Signal Inc. Master Pension Trust, 145 F.R.D.

10   17, 18 (D. Conn. 1992) (quoting United States v. International Business Machines Corp., 67

11   F.R.D. 40, 46 (S.D. N.Y. 1975)). “Broad allegations of harm, unsubstantiated by specific

12   examples or articulated reasoning, do not satisfy the Rule 26(c) test.” Cipollone v. Liggett Group,

13   Inc., 785 F.2d 1108, 1121 (3rd Cir. 1986). “The moving party must present a factual showing of

14   a particular and specific need for the protective order.” Welsh v. City and County of San

15   Francisco, 887 F. Supp. 1293, 1297 (N.D. Cal. 1995). In this regard, “[t]hat showing requires

16   specific demonstrations of fact, supported where possible by affidavits and concrete examples,

17   rather than broad, conclusory allegations of potential harm.” Deford v. Schmid Products Co., a

18   Div. of Schmid Laboratories, Inc., 120 F.R.D. 648, 653 (D. Md. 1987).

19          Here, defendants’ request is supported by an affidavit from Sacramento County Sherriff’s

20   Department Lieutenant Mark Lopez that provides a specific demonstration of fact and concrete
21   examples. Lieutenant Lopez declares that he has been in this position for 1 year.1 (Decl. Lopez

22   (ECF No. 31-2) at 1.) Lieutenant Lopez declares that he has reviewed the responsive documents

23   and identified the individual documents that in his belief “must be designate as confidential

24
     1
       Part of plaintiffs’ argument in opposition is the assertion that these documents cannot be
25   confidential because the defendants previously disclosed “the same types of documents” in prior
26   actions without a protective order. (Defs.’ JS (ECF No. 35) at 19.) However, Lieutenant Lopez
     has only held his position for one-year. Circumstances, technology, experiences, etc., may
27   change. The undersigned does not wish to penalize a party for attempting to proceed first with
     the most transparent discovery process possible nor incentive parties to elect to always proceed
28   via a more restrictive means lest they be penalized in the future.
                                                         2
      Case 2:20-cv-00903-KJM-DB Document 37 Filed 03/10/21 Page 3 of 4


 1   because they contain specific information, that if disclosed to the public, could not only

 2   jeopardize the health and safety of inmates and jail personnel, but also significantly impact the

 3   jail’s efficiency.” (Id. at 3.)

 4            As examples, Lieutenant Lopez explains how some documents contain “specific

 5   information concerning the intake and jail cell check process[.]” (Id.) How other identified

 6   documents “contain specific[s] concerning the classification system/process of the jail.” (Id.)

 7   Lopez explains that public knowledge of this information “would allow those entering the jail a

 8   greater ability to manipulate the system to their own advantage,” and could hamper proper

 9   placement in medical and psych cells, as well as effective cell checks. (Id. at 4.)

10            Accordingly, for the reasons stated above, at the March 5, 2021 hearing, and in the

11   parties’ briefing, the undersigned finds that defendants have made the necessary good cause

12   showing. See Phillips ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206, 1211 (9th

13   Cir. 2002) (“the law . . . gives district courts broad latitude to grant protective orders”); Robinson

14   v. Adams, No. 1:08-cv-01380-AWI-BAM PC, 2012 WL 912746, at *2-3 (E.D. Cal. Mar. 16,

15   2012) (issuing protective order regarding documents containing information which implicated the

16   safety and security of the prison).

17                                              CONCLUSION

18            Upon consideration of the arguments on file and those made at the hearing, and for the

19   reasons set forth on the record at that hearing and above, IT IS HEREBY ORDERED that:

20            1. Plaintiffs’ January 29, 2021 motion to compel (ECF No. 30) is denied;
21            2. Defendants’ January 29, 2021 renewed motion for a protective order (ECF No. 31) is

22   granted;

23            3. The parties shall meet and confer regarding the language of an agreed upon protective

24   order;

25            4. Within twenty-one days defendants shall file either an agreed upon protective order or

26   defendants’ proposed protective order; and
27   ////

28   ////
                                                        3
     Case 2:20-cv-00903-KJM-DB Document 37 Filed 03/10/21 Page 4 of 4


 1           5. If defendants file a proposed protective order, plaintiffs may file an opposition within

 2   seven days.2

 3   Dated: March 9, 2021

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23
     DLB:6
24   DB/orders/orders.civil/thomas0903.oah.030521

25

26
27
     2
      Plaintiffs’ opposition shall address the specifics of defendants’ proposed protective order and
28   not rehash the need for the protective order or the undersigned’s good cause finding.
                                                         4
